Exhibit 10.10

SUBORDINATION AND WAIVER AGREEMENT

THIS SUBORDINATION AND WAIVER AGREEMENT (the “Agreement”), dated as of March 8,
2010, is between AGSTAR FINANCIAL SERVICES, PCA, a United States instrumentality
(the “Lender”), REG NEWTON, LLC, an Iowa limited liability company (the
“Borrower”), REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability
company (“REG Marketing”), REG SERVICES GROUP, LLC, an Iowa limited liability
company (“REG Services”).

RECITALS

A. The Lender and the Borrower have entered into that certain Master Loan
Agreement and related supplements, notes and loan documents of even date with
this Agreement (together the “Loan Documents”) whereby the Lender has agreed to
make available to the Borrower certain credit facilities (the “REG Newton
Loan”).

B. The Borrower entered into that certain Service Agreement dated of even date
with this Agreement (the “Service Agreement”) with REG Services whereby REG
Services has agreed to provide certain services to the Borrower regarding the
operation of the Borrower’s biodiesel production facility.

C. The Borrower entered into that certain Contract Manufacturing Agreement dated
of even date with this Agreement (the “CMA”) with REG Marketing whereby REG
Marketing has agreed to provide certain services to the Borrower regarding the
operation of the Borrower’s biodiesel production facility.

D. The Lender requires that the Borrower, REG Marketing and REG Services enter
into this Agreement as a condition to making the REG Newton Loan.

AGREEMENT

In consideration of the foregoing recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender, the Borrower, REG Marketing and REG Services hereby agree as follows.

1. Notwithstanding anything to the contrary in the Service Agreement or the CMA
(together the “REG Agreements”):

a. upon the filing by the Borrower for protection under Chapter 7 of the United
States Bankruptcy Code, the Borrower’s delivery to the Lender of a deed in lieu
of foreclosure or the Lender’s completion of foreclosure proceedings to acquire
title to the Borrower’s personal or real property (the “Property”), the REG
Agreements shall, at the option of the Lender, be terminated;



--------------------------------------------------------------------------------

b. except to the extent that any obligations under the REG Agreements are
specifically assumed by the Lender in writing, REG Marketing and REG Services
hereby waive all claims against the Lender, it employees, agents, officers and
directors and its successors and assigns arising out of or related to the REG
Agreements, other than such claims that are based on the gross negligence or
willful misconduct of the Lender.

c. to the extent, if any, REG Marketing and REG Services acquire any interest in
the Property as a result of entering into the REG Agreements, REG Marketing and
REG Services agree that their interest shall be subordinate to the rights and
interest of Lender in the Property and subject to the indefeasible payment of in
full of the Borrower’s obligations under the Loan Documents; provided, however,
that nothing in this Agreement in intended to limit or in any way impact (i) REG
Marketing’s right to Feedstocks and Biodiesel (as such terms are defined in the
CMA), which, pursuant to the terms and conditions of the CMA, are titled in the
name of REG Marketing, or (ii) any such other personal property that may be
owned by REG Marketing or REG Services but located at the Borrower’s facility.

2. Miscellaneous.

a. Recitals Incorporated. The Recitals set forth at the beginning of this
Agreement are deemed incorporated herein, and the parties hereto represent they
are true and correct.

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

c. Severability. If any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, such provision shall be severable from the remainder of
such agreement, instrument, or document and the validity, legality and
enforceability of the remaining provisions shall not be adversely affected or
impaired thereby and shall remain in full force and effect.

[Signature page immediately follows]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THAT CERTAIN

SUBORDINATION AND WAIVER AGREEMENT

dated as of March 8, 2010]

IN WITNESS WHEREOF, the undersigned has signed and delivered this Agreement to
the Lender as of the 8th day of March, 2010.

 

BORROWER:     LENDER:

REG NEWTON, LLC,

an Iowa limited liability company

   

AGSTAR FINANCIAL SERVICES,

PCA, a United States banking

Corporation

By  

/s/ Daniel J. Oh

    By  

/s/ Mark Schmidt

Its  

President

    Its  

Vice President

MARKETER:

 

REG MARKETING &

LOGISTICS GROUP, LLC,

an Iowa limited liability company

   

REG SERVICES:

 

REG SERVICES GROUP, LLC

an Iowa limited liability company

By  

/s/ Daniel J. Oh

    By  

/s/ Daniel J. Oh

Its  

President

    Its  

President